MEMORANDUM **
Respondent’s unopposed motion to dismiss this petition for review for lack of jurisdiction in part and summarily deny it in part is granted. See 8 C.F.R. § 1003.38(b) (stating that an appeal must be filed with the Board of Immigration Appeals within 30 days of the Immigration *616Judge’s decision); Da Cruz v. INS, 4 F.3d 721, 722 (9th Cir.1993) (holding that the time to file an appeal with the Board of Immigration Appeals is mandatory and jurisdictional).
DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.